Citation Nr: 1442230	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-20 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for hearing loss disability of the right ear.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right lower extremity disability on a secondary basis.

4.  Entitlement to service connection for hypertension on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and September 2011 rating decisions by the Lincoln Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a travel Board hearing before the undersigned in November 2012.  A Transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  In January 2013 he submitted medical evidence, including a January 2013 private medical opinion.  This evidence was submitted with waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a transcript of the November 2012 travel Board hearing and VA treatment records dated from 2011 to 2012.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

In a June 2012 written statement, the Veteran withdrew a claim for a higher initial rating for adjustment disorder from appellate status.  See 38 C.F.R. § 20.204 (2013).  The issue is no longer before the Board.

The issues of entitlement to service connection for low back disability, right lower extremity disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's right ear hearing loss disability is related to his active military service.

CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 The Veteran seeks to establish service connection for right ear hearing loss disability, essentially arguing that he has experienced right ear hearing loss since his exposure to noise from artillery during service. See December 2012 VA Form 21-526, and November 2012 hearing transcript.  The record reflects that the Veteran has been provided all required notice in this matter, to include notice with respect to the effective-date and disability-rating elements of this claim.  See 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The evidence currently of record is also sufficient to substantiate the Veteran's claim.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

During the June 2014 travel Board hearing, the Veteran stated that he had exposure to in-service acoustic trauma, to include from guns, during his service in an infantry division.  He testified that he first experienced hearing loss in both ears during service, which has persisted to this day.

The Veteran's service personnel records confirm the Veteran's service in an artillery unit, as well as sharpshooter citations for both the M-16 and the M14 rifles.  An April 2011 VA examination report notes audiometric findings that meet the requirements for hearing loss disability under 38 C.F.R. § 3.385 in both ears.  That examiner also at determined that the in-service shift in hearing acuity in the left ear supported the finding that the Veteran's current left ear hearing loss was due to noise exposure.  However, as there was no shift in the right ear, he felt that the right ear hearing loss could not be attributed to that same noise exposure.  He did not address the Veteran's report of experiencing right ear hearing loss since service, which he is deemed competent to report. See Charles v. Principi, 16 Vet. App. 370 (2002). An April 2011 rating decision awarded service connection for left ear hearing loss disability.

In statements received in November 2011 and January 2013, Dr. T, the Veteran's private physician, opined that just as the Veteran's left ear hearing loss was caused by noise exposure in service, so, too, was his right ear hearing loss.  He essentially stated that there was no logical way to state that the right ear hearing loss, which was sensorineural in nature, was not due to noise exposure when that same noise exposure had caused the Veteran's service connected left ear sensorineural hearing loss.  

As neither of the medical opinions of record any more persuasive or probative than the other, and in consideration of the Veteran's statements pertaining to experiencing hearing loss in service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current right hearing loss is related to his active service.  Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for right ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for right ear hearing loss disability is granted.

REMAND

Additional development is required before the Veteran's remaining claims are decided.

Low Back and Right Lower Extremity Disabilities

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has testified that he injured his back on several occasions during service, including while lifting a 75 pound burner as part of his cook duties, and when diving out of a truck to avoid an incoming mortar.  He further testified that he has had ongoing symptoms of back pain since service.  The evidence of record shows that the Veteran underwent chiropractic treatment as early as the 1980's.  More recently, a June 2012 VA treatment record notes that he was seen with complaints of low back pain for "years."  Therefore, on remand, the Veteran should be scheduled for a VA examination to determine whether his claimed low back disability is related to his military service,.  

Prior to the examination, all outstanding, pertinent VA and private treatment records should be obtained. 

The Veteran also maintains that he has a disability of the right lower extremity that is secondary to his low back disability.  This claim is inextricably intertwined with the low back claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, the Board will defer its decision on this claim until the Veteran's low back claim is resolved.

Hypertension

The Veteran claims that his hypertension is secondary to service-connected coronary artery disease and/or psychiatric disability.  There is not an adequate  opinion as to whether hypertension was caused and/or aggravated by service-connected psychiatric disability.  (Although a January 2013 opinion from Dr. T suggests such a relationship, the opinion does not contain sufficient rationale and does not contain sufficient detail to decide the claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).)  On remand, a new opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records pertaining to treatment of the Veteran's low back disability, left leg disability and hypertension. 

2.  Thereafter, arrange for the Veteran to be examined to determine the nature and etiology of any low back disability diagnosed during the period of this appeal (since December 2010).  The claims file, VVA file and this remand must be made available to the examiner for review. 

Following an interview, examination, and complete review of the file, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's low back disability is causally related to event(s) in service.  In so doing, the examiner must acknowledge and discuss the Veteran's lay statements that injured his back on several occasions during service as well as his report of experiencing continuous symptoms of low back pain since that time.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Obtain an opinion as to the etiology of the Veteran's hypertension from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The VA medical professional should review the Veteran's claims file and determine whether it is at least as likely as not (a 50 percent probability or greater): 

(a) that the Veteran's hypertension was caused by his service-connected adjustment disorder,  or

(b) that the Veteran's hypertension was aggravated by his service-connected adjustment disorder. 

The examiner should address the January 2013 opinion form Dr. T.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 


Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided. In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, undertake any other development suggested by the record, including obtaining a medical opinion as to the etiology of any right leg disability.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

6.  Then, readjudicate the service connection issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


